DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6-8, 10-11 and 14-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Diaz (US 6,308,644 B1).
Regarding claim 1, Diaz discloses an automated area denial system (e.g. Fig. 1 & Abstract) comprising: 
a vestibule (e.g. Figs. 1-2: 2) comprising a front door (e.g. Fig. 2: 20) and a rear door (e.g. Fig 2: 30), wherein: the front door provides access from outside a secured area (e.g. bank) into the vestibule when the front door is open; the vestibule and front door cooperate to prevent access from outside the secured area into the vestibule when the front door is closed (e.g. Figs. 1-2); the rear door provides access from the vestibule to the secured area (e.g. Figs. 1-2) when the rear door is open; and the vestibule and rear door cooperate to prevent access from the vestibule to the secured area when the rear door is closed (e.g. Figs. 1-2); 
a front door sensor configured to provide a front door signal indicative of whether the front door is open; a rear door sensor configured to provide a rear door signal indicative of whether the rear door is open (e.g. col 10 lines 50-51);
a front presence detector (e.g. Fig. 5A: 131) configured to provide a front presence signal indicative of whether a person is present in the front chamber; 
a rear presence detector (e.g. Fig. 5A: 133) configured to provide a rear presence signal indicative of whether a person is present in the rear chamber;
a contraband detector (e.g. Fig. 2: 60) dividing the vestibule into a front chamber (e.g. Fig. 5A: 90) and a rear chamber (e.g. Fig. 5A: 92) such that no people or items larger than a predetermined size can pass from the front chamber to the rear chamber without inspection by the contraband Page 38 of 49detector, wherein the contraband detector is configured to provide an alarm signal indicative of contraband having been detected by the contraband detector (e.g. Fig. 8B: 508).
and a controller (e.g. Figs. 3-7: 110, 400) configured to receive the alarm signal (e.g. Fig. 3: 135), the front presence signal (e.g. Fig. 7: 450, 452,454), the rear presence signal (e.g. Fig. 7: 450, 452,454), the front door signal (e.g. Fig. 7: 430, 432, 434, 436), and the rear door signal (e.g. Fig. 7: 430, 432, 434, 436).  
Regarding claim 2, Diaz discloses a front door lock configured to selectively lock the front door closed in response to a front door lock signal from the controller; the system further comprises a rear door lock configured to selectively lock the rear door in response to a rear door lock signal from the controller (e.g. Fig. 7: magnetic door locks 490, 492, 494, 496 for door #1-4 as shown in Fig. 2, respectively); and the controller is further configured to selectively lock at least one of the front door via the front door lock signal or the rear door via the rear door lock signal as a function of at least one of the alarm signal, the front presence signal, the rear presence signal, the front door signal, and the rear door signal (e.g. col 11 line 42).  
Regarding claim 3, Diaz discloses a metal detector (e.g. Fig. 2: 60); any person or item passing from the front chamber to the rear chamber must pass through the metal detector; and the metal detector provides the alarm signal in response to determining an amount of metal above a predetermined threshold having passed through the metal detector (e.g. col 11 line 42).  
Regarding claim 6, Diaz discloses when the system is installed at a secured area , a perimeter of the secured area adjoins the vestibule so as to prevent entry to the secured area in any space between the perimeter and the vestibule (e.g. Figs. 1-2 & col 8 lines 40-43).  
Regarding claim 7, Diaz discloses the controller is further configured to provide a notification to an operator as a function of at least one of the alarm signal, the front presence signal, the rear presence signal, the front door signal, and the rear door signal (e.g. Fig. 3: 135 & col 11 lines 42-45: metal detector alert).  
Regarding claim 8, Diaz discloses the controller is further configured to provide a notification to an operator as a function of at least one of the alarm signal, the front presence signal, the rear presence signal, the front door signal, and the rear door signal (e.g. Fig. 3: 135 & col 11 lines 42-45: metal detector alert); and providing the notification comprises transmitting at least one of an email, a short messaging system (SMS) message, or a radio frequency transmission from the controller to an electronic device associated with the operator via a corresponding communications medium (e.g. col 15 lines 33-39: wireless connection by radio waves).  
Regarding claim 10, Diaz discloses the system further comprises a front door lock configured to selectively lock the front door closed in response to a front door lock signal from the controller; Page 42 of 49Attorney Docket No. 1226.00674Customer No. 153348the system comprises a rear door lock configured to selectively lock the rear door in response to a rear door lock signal from the controller (e.g. Fig. 7: magnetic door locks 490, 492, 494, 496 for door #1-4 as shown in Fig. 2, respectively); and the controller is further configured to selectively lock the front door via the front door lock signal and the rear door via the rear door lock signal in response to the alarm signal indicating that the contraband detector has detected contraband (e.g. col 11 line 42).  
Regarding claim 11, Diaz discloses the system further comprises a front door lock configured to selectively lock the front door closed in response to a front door lock signal from the controller; the system comprises a rear door lock configured to selectively lock the rear door in response to a rear door lock signal from the controller (e.g. Fig. 7: magnetic door locks 490, 492, 494, 496 for door #1-4 as shown in Fig. 2, respectively); the controller is further configured to lock the front door via the front door lock signal and the rear door via the rear door lock signal in response to the alarm signal indicating that the contraband detector has detected contraband (e.g. col 11 line 42); and the controller is further configured to provide a notification to an operator in response to the alarm signal indicating that the contraband detector has detected contraband (e.g. Fig. 3: 135 & col 11 lines 42-45: metal detector alert).  
Regarding claim 14, Diaz discloses the system further comprises a rear door lock configured to selectively lock the rear door in response to a rear door lock signal from the controller (e.g. Fig. 7: magnetic door locks 490, 492, 494, 496 for door #1-4 as shown in Fig. 2, respectively); andPage 44 of 49Attorney Docket No. 1226.00674 Customer No. 153348during normal operation, the controller is further configured to lock the rear door lock via the rear door lock signal and maintain the rear door lock in a locked configuration via the rear door lock signal while the front presence signal indicates the presence of a person in the front chamber of the vestibule, and the controller will only unlock the rear door lock via the rear door lock signal when the front presence signal does not indicate that a person is in the front chamber of the vestibule and the front door signal indicates that the front door is closed (e.g. Fig. 8C & col 18 lines 17-34).  
Regarding claim 15, Diaz discloses the system further comprises a rear door lock configured to selectively lock the rear door in response to a rear door lock signal from the controller; the system further comprises a rear door lock configured to selectively lock the rear door in response to a rear door lock signal from the controller (e.g. Fig. 7: magnetic door locks 490, 492, 494, 496 for door #1-4 as shown in Fig. 2, respectively); and during normal operation, the controller is further configured to: lock the rear door lock via the rear door lock signal and maintain the rear door lock in a locked configuration via the rear door lock signal while the front presence signal indicates the presence of a person in the front chamber of the vestibule; and unlock the rear door lock via the rear door lock signal when the front presence signal does not indicate that a person is in the front chamber of the Page 45 of 49Attorney Docket No. 1226.00674Customer No. 153348vestibule, the front door signal indicates that the front door is closed, and the rear presence signal indicates that a person is in the rear chamber (e.g. Fig. 8C & col 18 lines 17-34).  
Regarding claim 16, Diaz discloses the system further comprises a front door lock configured to selectively lock the front door closed in response to a front door lock signal from the controller (e.g. Fig. 7: magnetic door locks 490, 492, 494, 496 for door #1-4 as shown in Fig. 2, respectively); the front door lock is an electromagnetic lock configured to lock when not receiving electrical power; the system further comprises a rear door lock configured to selectively lock the rear door in response to a rear door lock signal from the controller; and the rear door lock is an electromagnetic lock configured to lock when not receiving electrical power (e.g. col 10 lines 33-35: electromagnetic lock).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 6,308,644 B1) in view of Fraden (US 2007/0153871 A1).
Regarding claim 4, Diaz fails to disclose, but Fraden teaches the contraband detector comprises a thermal camera and the controller and thermal camera cooperate to determine whether each person passing from the front chamber to the rear chamber has a fever and generate the alarm signal as a function of a determined fever (e.g. Figs. 1-3 & [0024]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Diaz with the teachings of Fraden to include a thermal imaging camera in the security gate in an airport so as to reduce risk of spreading infectious diseases by screening people for fever in public location, such as airport.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 6,308,644 B1) in view of Feris et al. (US 2008/0247609 A1).
Regarding claim 5, Diaz fails to disclose, but Feris teaches the contraband detector comprises a camera and the controller and camera cooperate to determine whether each person passing from the front chamber to the rear chamber has a face mask on and generate the alarm signal as a function of determining a person passing from the front chamber to the rear chamber does not have a face mask on (e.g. Fig. 3: camera 206 & [0035, 0037, 0038]).  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Diaz with the teachings of Feris to include camera for determining whether a person wearing a face mask when seeking access to a secured area so as to prevent spread of diseases in case of epidemic (e.g. [0036]). 
Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 6,308,644 B1).
Regarding claims 12-13, Diaz discloses the system further comprises a siren configured to produce an audible alert when activated (e.g. col 15 lines 5-22: siren, speaker); the controller is further configured to activate the siren when the controller determines an alert situation; and the controller is further configured to provide a notification to an operator when the controller determines an alert situation (e.g. Fig. 3: 135 & col 11 lines 42-45: metal detector alert).  
In addition, Diaz discloses the system only allow one door to open at a time (e.g. Figs 2, 8B, 8C: when door #1 is unlocked or opened, door # 2 remains locked and closed).
However, Diaz fails to disclose activate the siren when the controller determines an alert situation via the front door signal and the rear door signal that the front door and the rear door are both open; and the controller is further configured to provide a notification to an operator when the controller determines via the front door signal and the rear door signal that the front door and the rear door are both open.  
Although Diaz fails to disclose a siren will be activated and a notification will be sent to the operator when both doors are opened, it would have been obvious to one skilled in the art to activate an alarm and send notification to operator when both doors are opened (i.e. abnormal condition) since Diaz is capable of activating an alarm, sending notification when other abnormal conditions occur (e.g. metal detector detects metal), and specifically requires only one door being opened at a time.
Thus, one skilled in the art would have been obvious to try to activate an alarm when both doors are opened since that would have indicated an abnormal condition has occurred.
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 6,308,644 B1) in view of Tonali (US 4,656,954).
Regarding claim 17, Diaz fails to disclose, but Tonali teaches the system further comprises a vault (e.g. Fig. 2: A) comprising a vault door (e.g. locker door) configured to selectively provide access between an interior of the vault and an interior of the vestibule such that the vault forms a lockable receptacle configured to receive contraband from the vestibule.  
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Diaz with the teachings of Tonali so as to store unauthorized items before entering to the secured area.
Regarding claim 20, Tonali teaches walls of the vestibule are substantially transparent (e.g. Fig. 1).
Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Diaz (US 6,308,644 B1) in view of Liu et al. (US 2010/0072361 A1).
Regarding claim 19, Diaz discloses the system further comprises a control panel configured to prevent use other than by an operator of the system (e.g. Fig. 3: 110), said use of the control panel comprising actuating at least one of a vault door control, a reset control, a front door override, or a rear door override (e.g. Fig. 3: reset 134, rear door override 130).  
Diaz fails to disclose, but Liu teaches the control panel requires a key, access code, or login credentials to be supplied to the system in order to allow use of the control panel (e.g. [0060]).
Thus, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the teachings of Diaz with the teachings of Liu to enhance security by authenticating an operator prior to permit control of the control panel.
Allowable Subject Matter
Claims 9 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAM WAN MA whose telephone number is (571)270-3693. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAM WAN MA/Examiner, Art Unit 2688